Citation Nr: 1730331	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-41 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for spinal muscular atrophy.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was remanded by the Board in March 2016.  As noted in further detail below, the Board has granted the benefits sought on appeal; thus, a discussion of the RO's compliance with the prior remand is unnecessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence clearly and unmistakably shows that the Veteran's spinal muscular atrophy pre-existed service, but does not clearly and unmistakably show that this condition was not aggravated by service.


CONCLUSION OF LAW

Service connection for spinal muscular atrophy, diagnosed as Kennedy's disease, is granted.  38 U.S.C.A. §§ 1110, 1111, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Board acknowledges that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  It follows, therefore, that service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

In addition, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Thus, the presumption of soundness applies if a disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  In such cases, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

Here, the Veteran claims service connection for spinal muscular atrophy which is also known by the term "Kennedy's syndrome."

An August 2010 letter from a private physician indicates that the Veteran has adult spinal muscular atrophy.  The letter indicates that his "[s]ymptoms developed in his adolescence, which have continued to progress over time.  [He] served in the military 1961-1965.  Symptoms may have been aggravated during his time of service. "

In June 2017, a Veterans Health Administration (VHA) specialist noted that records dated in 1971 document the Veteran's report that he began to experience leg cramps in high school, but that they became more severe during the preceding two-year period; the Veteran did not complain of muscle cramps, fasciculations, or weakness during service; and the age of "onset of symptoms ranges from teen years to 80s."  The specialist indicated that it is more likely than not that the Veteran's reported episodes of muscle cramps and fasciculation in high school and/or active duty represented manifestations of Kennedy's disease, which is a congenital disease.  The specialist indicated that it is less likely than not that the disability significantly worsened during military service and it remains possible that there was mild progression of neurologic symptoms during his military service, but she believes that it is more likely than not a reflection of the natural progression of the disease.

The Board finds that service connection for spinal muscular atrophy is warranted.  Because this condition was not noted upon the Veteran's entrance into service, it is presumed that he was sound upon entrance, but the record includes clear and unmistakable evidence that the condition preexisted his period of active service.  However, there is no clear and unmistakable evidence that the condition was not aggravated during service.  In so finding, the Board notes that the "clear and unmistakable evidence" standard is certainly a higher standard of proof than an "at least as likely as not" standard.  Thus, the Board concludes that service connection for spinal muscular atrophy, diagnosed as Kennedy's disease, is warranted.


ORDER

Service connection for spinal muscular atrophy, diagnosed as Kennedy's disease, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


